DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-6, drawn to a twin rotor device, classified in F04C2/16, and 
	II. Claims 7-16, drawn to a method of assembling a twin motor device, classified in B05D5/005.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case the product (twin motor device of Invention I) as claimed can be made by a materially different process such as having the housing and/or the rotors being individually coated by a spraying process before these components are assembled together (in contrast, the last two lines of Independent Claim 7 recite that the coating material is applied after the assembling of the pair of rotors and the housing together).  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
			The search for the invention to the process of assembling a twin rotor device by applying a coating material to the set of working surfaces after the assembling of the pair of rotors and the housing and thereby building-up the set of working surfaces would require significantly more search time than the search for a single invention. When reviewing each reference in the relevant search areas (which will require the review of hundreds of references), the amount of time spent to consider whether each reference applies to the process of assembling the twin rotor device by applying a coating material to the set of working surfaces after the assembling of the pair of rotors and the housing and thereby building-up the set of working surfaces
would take considerably more time than considering whether they meet just one of these inventions. Further, without a restriction, an exhaustive search would need to continue until all inventions were either found or not, whereas the election of one invention of the process of assembling the twin rotor device by applying a coating material to the set of working surfaces after the assembling of the pair of rotors and the housing, for example, would allow the search to be concluded upon finding the elected invention. Moreover, each invention (Inventions I and II) have acquired a separate status in the art in view of their different classifications. As such, Invention I would require at least a search in class/subclass F04C2/16 in contrast with Invention II which would require at least a search in a different class/subclass B05D5/005.
			Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions (Inventions I and II), such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. The prior art applicable to one of the inventions would not necessarily be applicable to other non-elected invention requiring additional analysis of the references and more time to write a rejection for claims that are directed to non-elected invention. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Due to understanding the complexities of the inventions and the claims encompassed by these inventions to be considered by Applicants to make an election, a phone call was not made to Applicants to elicit their election.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907. The examiner can normally be reached M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL W THIEDE/Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday April 27, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746